FILED
                                                              United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                  Tenth Circuit

                             FOR THE TENTH CIRCUIT                   April 28, 2016
                         _________________________________
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
ROCKY-LEE: HUTSON,

      Plaintiff - Appellant,

v.                                                     No. 16-1062
                                              (D.C. No. 1:15-CV-02336-LTB)
STATE OF COLORADO; JOHN                                  (D. Colo.)
HICKENLOOPER, Governor; CYNTHIA
H. COFFMAN, Colorado State Attorney
General; WAYNE W. WILLIAMS,
Colorado Secretary of State; COLORADO
DEPARTMENT OF MOTOR VEHICLES,
all of the officers and assistants;
AMERICAN BAR ASSOCIATION, all
licensed bar attorneys and assistants;
COLORADO BAR ASSOCIATION, all
licensed bar attorneys and assistants;
MESA COUNTY COURT, all of the
judges and their assistants; MESA
COUNTY DISTRICT ATTORNEY’S
OFFICE, all of the officers and assistants;
MESA COUNTY; MATT LEWIS, Mesa
County Sheriff; MESA COUNTY JAIL, all
deputies in the Sheriff's Department; CITY
OF GRAND JUNCTION; GRAND
JUNCTION POLICE DEPARTMENT,
The Chief of Police and everyone under
him down to the meter maid; EAGLE
COUNTY; JAMES VAN BEEK, Eagle
County Sheriff; EAGLE COUNTY JAIL,
all deputies in the Sheriff's Department;
CITY OF EAGLE; EAGLE COUNTY
DISTRICT ATTORNEY’S OFFICE, all of
the officers and assistants; EAGLE
COUNTY COURTS, all of the judges and
their assistants; CITY OF GOLDEN;
JEFFERSON COUNTY; JEFF
SHRADER, Jefferson County Sheriff;
JEFFERSON COUNTY JAIL, all deputies
in the Sheriff's Department; PUEBLO
COUNTY; KIRK M. TAYLOR, Pueblo
County Sheriff; PUEBLO COUNTY JAIL,
all deputies in the Sheriff's Department;
PUEBLO COUNTY COURT, all of the
judges and their assistants; CITY OF
PUEBLO; PUEBLO COUNTY DISTRICT
ATTORNEY’S OFFICE, all of the officers
and assistants,

      Defendants - Appellees.
                      _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      Rocky-Lee: Hutson [sic], pro se, appeals the dismissal of his claims under 28

U.S.C. § 1915. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      Hutson alleges that various state and federal officials, as well as the American

and Colorado Bar Associations, conspired to deprive him of his federal rights. The

district court concluded his complaint was insufficient under Fed. R. Civ. P. 8. It

also noted that most of the defendants were immune from suit or were not acting

under color of law. The district court granted Hutson leave to file an amended



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
complaint, but because he did not cure the aforementioned defects, the court

dismissed his claims. Hutson timely appealed.

      We review a Rule 8(a) dismissal for abuse of discretion. United States ex rel.

Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1167 (10th Cir. 2010).

Construing his pro se filings liberally, Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991), we agree with the district court that Hutson has not complied with Rule 8.

A complaint “must explain what each defendant did to him or her; when the

defendant did it; how the defendant’s action harmed him or her; and, what specific

legal right the plaintiff believes the defendant violated.” Nasious v. Two Unknown

B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007). Hutson raises numerous

claims for relief, but does not explain what actions particular defendants took or how

their actions violated his rights. Similarly, on appeal Hutson does not address Rule 8

in a meaningful manner, but instead advances vague assertions that he has been

harassed by a special agent (who was not named as a defendant), that an unnamed

attorney offered to settle this case for $25,000,000, and that various entities are

improperly acting under “corporate law.”

      The judgment of the district court is AFFIRMED. Because Hutson has not

made a “reasoned, nonfrivolous argument on the law and facts in support of the

issues raised on appeal,” Watkins v. Leyba, 543 F.3d 624, 627 (10th Cir. 2008), we




                                            3
DENY his motion to proceed in forma pauperis. All other pending motions are

DENIED.




                                        Entered for the Court


                                        Carlos F. Lucero
                                        Circuit Judge




                                       4